Citation Nr: 0907255	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for body 
dysmorphic disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, other than body dysmorphic disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 until 
February 1988 and from August 1991 until December 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before an acting Veterans Law Judge in 
March 2005, but the transcript of this hearing was 
unavailable.  He testified before acting Veterans Law Judge 
in May 2006, and this hearing was transcribed.  Because the 
Veteran has testified before two Veterans Law Judges, and 
each must participate in this decision, this decision is 
being rendered by a panel of three Veterans Law Judges.  38 
U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2008).

The Board previously considered this appeal in September 2005 
and November 2006 and remanded the claim for additional 
development.  

In the decision below, the Board reopens the Veteran's 
psychiatric disability claims and remands them to the Appeals 
Management Center, together with that part of his nonservice-
connected pension claim relating to whether his income is 
excessive.  These issues are addressed in the REMAND portion 
of the decision and are REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part as to the issues being remanded.


FINDINGS OF FACT

1.  In an unappealed August 1995 rating decision, the RO 
denied service connection for a psychiatric condition and 
that determination is final.

2.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric condition and raises a 
reasonable possibility of substantiating the claim.

3.  In an unappealed August 1995 rating decision, the RO 
denied service connection for body dysmorphic disorder and 
that determination is final.

4.  The evidence associated with the claims file subsequent 
to the August 1997 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for body dysmorphic disorder and raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran's last full time job was in October 2006.  

6.  The Veteran's disability picture precludes him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education and work experience.

7.  The Veteran is totally and permanently disabled due to 
nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1995 
determination wherein the RO denied service connection for a 
psychiatric condition is new and material, and the Veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2008).

2.  Evidence received since the final August 1997 
determination wherein the RO denied service connection for 
body dysmorphic disorder is new and material and the 
Veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (2008).

3.  The criteria for a permanent and total rating for pension 
purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.102, 3.314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this decision, the Board reopens the Veteran's claims 
seeking service connection for body dysmorphic disorder and a 
psychiatric disability other than body dysmorphic disorder 
and remands the claims for further development.  As such, no 
discussion of VA's duties to notify and assist is necessary.

As noted, the Veteran seeks service connection for body 
dysmorphic disorder and a psychiatric disability other than 
body dysmorphic disorder.  As will be explained below, the RO 
previously considered and denied claims for body dysmorphic 
disorder and a psychiatric disability. 

The Board notes that in October 1992, the Veteran applied for 
service connection for depression and difficulty breathing 
under the provisions of 38 U.S.C.A. § 1151.  Although the RO 
recharacterized the claim as entitlement to benefits under 
38 U.S.C.A. § 1151 for body dysmorphic disorder to include 
breathing and sleeping problems, the Board notes that 
entitlement under 38 U.S.C.A. § 1151 is a separate and 
distinct theory of entitlement from service connection.  See 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding that 
claims involving overlapping symptoms must be considered 
independently because they rest on distinct factual bases).  

However, an August 1995 rating decision addressed service 
connection for a psychiatric disability, to include 
depression.  The RO recharacterized the claim as service 
connection for body dysmorphic disorder/anxiety, claimed as 
depression, sleep problem, and fatigue, to include as due to 
an undiagnosed illness and readjudicated and denied the claim 
in August 1997.  He did not appeal the decisions and as such, 
the decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claim of service connection for a psychiatric disorder, 
to include depression was initially denied in the August 1995 
rating decision as there was no evidence of a diagnosis 
during service.  Furthermore, there was no evidence 
demonstrating a diagnosis of a psychiatric disorder within 
one year of service, and no evidence otherwise linking the 
condition to service.  Finally, the RO determined there was 
no evidence demonstrating the condition was in any way 
related to the Veteran's service in the Persian Gulf.  

At the time of the August 1995 rating decision the evidence 
consisted of service treatment records, VA outpatient 
treatment records and the reports of VA examinations.  
Subsequently, VA outpatient treatment records, private 
medical records and lay statements have been associated with 
the claims file.  Additionally, the Veteran provided 
testimony at March 2005 and May 2006 Board hearings.

The evidence received subsequent to the August 1995 rating 
decision includes the Veteran's testimony at a May 2006 Board 
hearing.  Significantly, he reported that symptoms of 
anxiety, stomach trouble and nausea first occurred during his 
service in the Persian Gulf and have continued since that 
time.  Presuming such evidence is credible for the limited 
purpose of ascertaining its materiality, this relates to the 
unestablished element of an in-service incurrence that is 
necessary to substantiate the Veteran's claim.  See also Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  

Thus, the evidence received since the August 1995 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection for a psychiatric condition 
is reopened.

Similarly, the claim for service connection for body 
dysmorphic disorder was initially denied in August 1997 as 
there was no evidence of a diagnosis during service or any 
diagnosis of a psychosis within one year of the Veteran's 
separation from service.  Additionally, the RO noted the 
Veteran had known clinical diagnoses and as such the 
condition was not the result of an undiagnosed illness.

At the time of the August 1997 rating decision that denied 
service connection for a body dysmorphic disorder, the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records and the reports of VA 
examinations. Subsequently, additional VA outpatient 
treatment records, private medical records and lay statements 
have been associated with the claims file.  Additionally, the 
Veteran provided testimony at a March 2005 and May 2006 Board 
hearings.

The evidence received since the August 1997 rating decision 
includes an April 2007 VA examiner's opinion suggesting that 
the body dysmorphic disorder might be related to the nose 
surgery performed while the Veteran was on reserve service.  
Presuming the evidence credible for the limited purpose of 
ascertaining its materiality, this relates to the 
unestablished element of an inservice incurrence that is 
necessary to substantiate the claim.  Thus, the additional 
evidence received since the August 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim the body dysmorphic disorder claim.  
As such, the Board finds that the claim for service 
connection for a body dysmorphic disorder is reopened.

Pension

The Veteran seeks nonservice-connected pension benefits.  
Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.314(b).  In order 
for pension benefits to be granted, the evidence must 
generally demonstrate three things: (1) the Veteran meets the 
service requirements; (2) he is totally and permanently 
disabled by age or disability; and (3) his income and net 
worth do not exceed the amounts specified by law.  As an 
initial matter, the Board notes that the November 2006 Board 
decision concluded the Veteran's service met the basic 
criteria for eligibility for pension under 38 U.S.C.A. § 1521 
and 38 C.F.R. § 3.3.  

A Veteran will be considered permanently and totally disabled 
if he is a patient in a nursing home for long-term care, is 
disabled as determined by Social Security, is unemployable as 
a result of disability reasonably certain to continue 
throughout the life of the person, is suffering from any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the person, 
or where the Veteran has any disease or disorder determined 
by VA to be of such a nature as to justify a determination 
that persons suffering from that disease or disorder are 
permanently and totally disabled. See 38 C.F.R. § 3.3(a)(3). 

Total and permanent disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  Under 38 C.F.R. 
§ 4.15, permanent total disability occurs when there is a 
schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA's Schedule for 
Rating Disabilities, to determine whether the Veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a Veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  This is accomplished by proving 
the Veteran meets the percentage requirements of 38 C.F.R. § 
4.16.  Under 38 C.F.R. § 4.16, total disability will be 
assigned when (1) there is one disability ratable at 60 
percent or more or (2) if there are two or more disabilities, 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  When these percentages are met, a 
total disability will be assigned upon a showing the Veteran 
is unable to secure and follow substantially gainful 
employment by reasons of his disability. Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the Veteran's disabilities render him or her 
unemployable. 38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the Veteran is unemployable by reason of his 
disability(ies), age, occupational background and other 
related factors. 38 C.F.R. § 3.321(b)(2).

Alternatively, the Veteran may be eligible for pension 
benefits based upon his age. Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to Veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) and income and net 
worth requirements.  If the Veteran is entitled to pension 
benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 
1521, pension shall be paid to the Veteran only under 38 
U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b).

The evidence does not reflect the Veteran is 65 or older, 
that he has loss of use of both hands, or of both feet, or of 
one hand and one foot, or of the sight of both eyes, or has 
become permanently helpless or permanently bedridden.  As 
such, pension benefits under 38 U.S.C.A. § 1513 and 38 C.F.R. 
§ 3.342 is not warranted.  Additionally, there is no evidence 
that the Veteran was determined by the Commissioner of Social 
Security to be permanently and totally disabled or that the 
Veteran is a patient in a nursing home.  

Although the Board notes the Veteran's disabilities have not 
been assigned disability evaluations from which it can easily 
determine whether he meets the minimum schedular rating for 
entitlement to pension under the objective test or determine 
if he is permanently and totally disabled under 38 C.F.R. 
§ 4.16, the medical evidence is at least in equipoise as to 
whether the Veteran is permanently and totally disabled under 
the average person test of 38 U.S.C.A. § 1502(a)(4)(A); 
38 C.F.R. § 3.3.

The record reflects the Veteran has a high school education 
and worked in various industrial, technical and maintenance 
jobs.  On his May 2003 application for pension benefits he 
reported prior employment as a hotel maintenance man and as a 
mail handler with the United States Postal Service.  On that 
form he stated his last date of employment was November 2002.  
Subsequent records show employment hauling packages for DHL 
and performing a variety of maintenance jobs for ManPower.  
His last employment of record was in October 2006. 

The Veteran had a VA examination in July 2008 to assess 
whether his combined medical picture prevented him from 
obtaining gainful employment.  Based on his review of the 
medical evidence and the results of a physical examination, 
the examiner noted he had hypertension, dyslipidemia, 
cervical disc disease status post fusion, lumbar degenerative 
disc disease and degenerative facet arthropathy, post 
traumatic left knee arthritis, status post tibial plateau 
facture and status post removal of orthopedic hardware, a 
history of patellar tendonitis status post patellar tendon 
debridement, post traumatic arthritis of the left wrist 
status post fracture, chronic left orchalgia, gastro 
esophageal reflux disease, intertrigo and chronic mood 
disorder with a history of obsessive compulsive disorder.  He 
concluded that he had a combination of very significant 
orthopedic related conditions that would make it less than 
likely that he could find and maintain gainful employment.  
The conditions included residuals from left wrist and left 
knee fractures and cervical spine fusion as well as pain and 
limitation of motion from the low back condition.  He 
explained that the knee and wrist made it unlikely he could 
perform duties requiring lifting, carrying, pushing, pulling 
or frequent walking, standing, or climbing.  The examiner 
stated that he would require a sedentary position but even 
then the left wrist would interfere with duties such as 
typing or using keyboards for computer work.  Further, the 
history of psychiatric illness and ongoing complaints more 
than likely would contribute to difficulties in finding and 
maintaining gainful employment.  

The examiner indicated it was unclear whether these 
conditions would improve so the Veteran may at some point be 
employed again.  However, the examiner noted the Veteran had 
participated in rehabilitative program and not successfully 
completed it.  Similarly, physical therapy sessions for low 
back were terminated by lack of transportation and it 
appeared the Veteran failed to complete a formal physical 
therapy for the left knee surgery or left wrist surgery to 
attain full rehabilitative effort in improving function and 
reducing symptoms.  

Additionally, the Veteran's psychiatric evaluations support 
the finding that he is permanently and totally disabled.  An 
April 2007 VA examination noted that the Veteran had 
significant psychopathology and carried a number of 
psychiatric diagnoses reflecting significant mood 
disturbance, cognitive distortions and maladaptive 
socialization.  Significantly, the Veteran's results from a 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
profile suggested the Veteran was preoccupied with physical 
functioning and likely presented with a number of physical 
complaints for which there was no demonstrable organic 
pathology or if there was a real complaint it was apt to be 
grossly exaggerated.  A chronic hypochondrias was suggested.  
The examiner explained that such a profile reflected an 
individual who was likely inadequate, non-assertive, moody 
and repressed and that chronic unemployment and alcohol 
dependency were not uncommon.  

The examiner concluded that based upon the Veteran's history 
and clinical presentation, and psychological testing it was 
likely he had significant psychopathology and was socially 
maladjusted.  He had chronic mood disorder that was difficult 
to define but varied between agitation and hyperactivity.  
The examiner also noted a pervasive history of maladaptive 
social/occupational functioning, an inability to establish or 
maintain close relationships, demonstrated cognitive 
distortion, inaccurate perceptions and clearly odd behavior.  
The examiner diagnosed mood disorder, body dysmorphic 
disorder, obsessive compulsive disorder, panic disorder with 
agoraphobia by history and alcohol abuse.  A Global 
Assessment of Functioning score of 50 was assigned and the 
examiner opined the Veteran did not appear fully competent to 
manage financial affairs and the appointment of a fiduciary 
was suggested. 

Similarly, the June 2008 VA examination concluded the Veteran 
had multiple psychiatric diagnoses including mood disorder, 
bipolar affective disorder, alcohol abuse, obsessive 
compulsive disorder, body dysmorphic disorder, anxiety 
disorder, and panic disorder with agoraphobia.  The current 
active disabilities included mood disorder, body dysmorphic 
disorder and alcohol abuse in remission.  The examiner noted 
the Veteran was unemployed and had difficulty with financial 
management.  The appointment of a fiduciary was suggested.  
The examiner indicated that the Veteran's record reflected 
significant psychopathology and illustrated the Veteran had 
significant mood disturbance, cognitive distortions and 
maladaptive socializations.  The Veteran was noted to have 
difficulty in social and occupation functions for several 
years and seemed unable to establish or maintain close 
relationships and demonstrated cognitive distortions.  

In sum, the Veteran has significant physical complaints and 
was found to be unable to perform the duties of his prior 
occupations.  Specifically, the July 2008 examiner noted that 
he would be unable to lift, carry, push, pull, stand, climb 
or perform frequent walking.  While the record reflects the 
Veteran completed a VA course in computers, suggesting that 
he could perhaps find sedentary employment, the Board notes 
that the July 2008 examiner specifically noted that the 
Veteran's left wrist disability would render skills such as 
typing impractical.  Additionally, the April 2007 and June 
2008 mental status VA examinations reflect the Veteran had 
psychological disabilities that affected his social and 
occupational functioning and rendered him financially 
incompetent so that a fiduciary was necessary.  Given the 
above, it would be impossible for an average person with the 
Veteran's disabilities to find employment that made 
allowances for all of the Veteran's disabilities.  Further, 
there is nothing in the record that indicates that his 
impairments will improve.  Significantly, the June 2008 
examiner who assessed the Veteran's mental condition 
described the condition as pervasive and deeply ingrained.  
Thus, the Board concludes the evidence demonstrates the 
Veteran's disabilities are of such severity as to result in 
his being permanently and totally disabled and entitlement to 
a permanent and total rating for pension is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability other 
than body dysmorphic disorder is reopened.  To this extent 
and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for body dysmorphic disorder is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is granted; to this 
extent only, the appeal is granted.

REMAND

In the decision above, the Board found the Veteran is 
permanently and totally disabled for pension purposes; 
however, entitlement to pension is contingent upon him 
meeting the income and net worth requirements of 38 C.F.R. 
§ 3.23 and 38 C.F.R. § 3.274.  The claims file contains only 
the May 2003 claim reflecting the Veteran's income for that 
year.  No updated evidence as to the Veteran's annual income 
or net worth has been associated with the claims file.  
Although the questions of basic eligibility and the existence 
of a permanent and total disability rating for nonservice-
connected pension purposes has been adjudicated, the Board 
finds that because income is a component of the Veteran's 
pension claim, VA must adjudicate that issue.  Accordingly, 
the Veteran must be asked to submit records showing his 
current income and net worth.  38 C.F.R. §§ 3.3, 3.23 (2008).

Further, the Board notes this claim was previously remanded 
in November 2006 to obtain relevant earnings information to 
determine the Veteran's eligibility to nonservice-connected 
pension.  As such, the Board is required by law to remand the 
claim for specific compliance by the RO.  Stegall v. West, 11 
Vet. App. 268 (1998).

Additionally, having reopened the claims concerning service 
connection for psychiatric disability, the Board finds 
further development is needed before the merits of the claims 
can be considered.  Specifically, the April 2007 VA 
examination suggested the body dysmorphic disorder was 
related to the August 1992 septorhinoplasty that the examiner 
noted may have occurred while the Veteran was on or shortly 
after his Reserve service.  Significantly, the Veteran's Form 
DD 214 reflected that the Veteran was transferred to HRC 
478th engineering battalion in Kentucky and cited the Reserve 
obligation term date as September 1995.  

The Board observes that the Veteran's complete periods of 
active duty for training, and inactive duty for training with 
the Army Reserve has not been verified.  The law provides 
that active military service is active duty; any period of 
active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty is active service.  Active service also 
includes a period of inactive duty training during which the 
Veteran was disabled from an injury incurred in the line of 
duty during such training; however service connection is 
granted only for injuries, not diseases, incurred during 
inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  Further, ACDUTRA includes full- 
time duty in the Armed Forces performed by the Reserves for 
training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Therefore, the Veteran's service personnel records should be 
obtained to ascertain whether the Veteran may have been 
serving on active duty; active duty for training; or inactive 
duty for training at the time of the August 1992 
septorhinoplasty.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he 
provide a detailed summary of his current 
household income and expenses, and as well 
summaries of his income and expenses for 
the intervening years since he filed his 
original claim for nonservice- connected 
pension in May 2003.  Send the Veteran 
copies of VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report 
for purpose of providing this information. 

2.  Request that the Veteran provide a 
statement as to the facts and 
circumstances of each period of service he 
served with the Army Reserves, or any 
other branch of service.  The Veteran 
should be asked to provide any 
substantiation of military service, 
including but not limited to pay vouchers; 
letters of appreciation or commendation; 
travel and movement orders; special orders 
involving any active duty for training, 
inactive duty for training, or "special 
work" projects or any other documentation 
illustrating the Veteran's military 
status.

3.  Contact the National Personnel Records 
Center and any other appropriate 
government records depository, and obtain 
the Veteran's military personnel file.

4.  Send the Veteran's claims folder to 
the examiner who conducted the June 2008 
VA psychiatric examination, or if the 
examiner is no longer available, a 
suitable replacement, to request that he 
prepare an addendum to his report 
explaining his assessment regarding 
whether the Veteran has a psychiatric 
disability that is related to or had its 
onset in service.  The claims files should 
be made available to and reviewed by the 
examiner.  The rationale for any opinion 
should be provided in a legible report.  

5.  When the development requested has 
been completed, the claims should again be 
reviewed.  As to his nonservice-connected 
pension claim, the RO must specifically 
consider the Veteran's basic income 
eligibility for that benefit.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
              STEVEN D. REISS	MARK F. HALSEY
        Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


